DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          FIDELITY & DEPOSIT COMPANY OF MARYLAND,
                          Appellant,

                                    v.

   BRASFIELD & GORRIE, LLC and DELRAY REAL ESTATE, LLC,
                         Appellee.

                              No. 4D19-2212

                          [February 13, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Howard K. Coates, Judge; L.T.
Case No. 502019CA005372.

  E.A. "Seth" Mills, Jr. and S. Jordan Miller of Mills Paskert Divers,
Tampa, for appellant.

   John H. Dannecker and Sarah D. Rodriguez of Shutts & Bowen LLP,
Orlando, for appellee.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.